Case 3:18-cv-01059-NJR Document 150 Filed 08/21/20 Page 1 of 35 Page ID #631




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF ILLINOIS


MARION DIAGNOSTIC CENTER, LLC and
MARION HEALTHCARE, LLC, individually
and on behalf of all others similarly situated,

                            Plaintiffs,                     No. 18 Civ. 1059

               v.                                           Hon. Nancy Rosenstengel

BECTON, DICKINSON AND
COMPANY; CARDINAL HEALTH,                                   SECOND AMENDED CLASS
INC.; and MCKESSON MEDICAL-                                 ACTION COMPLAINT
SURGICAL INC.,
                                                            JURY TRIAL DEMANDED
                            Defendants.


       Plaintiffs Marion Diagnostic Center, LLC (“Marion Diagnostic”) and Marion

HealthCare, LLC (“Marion HealthCare”), individually and on behalf of all those similarly

situated, for their Complaint against Defendants Becton, Dickinson and Co. (“Becton”), Cardinal

Health, Inc. (“Cardinal”), and McKesson Medical-Surgical Inc. (“McKesson”), state as follows:

                                   NATURE OF THE ACTION

       1.      Plaintiffs bring this action to restore competition in the markets for conventional

syringes, safety syringes, and safety IV catheters (the “Products”), and to hold Defendants

responsible for their conspiracies in restraint of trade.

       2.      This case arises out of the oppressive structure imposed on healthcare providers

like Plaintiffs who purchase medical devices and supplies in the United States. Purchasing

medical devices and supplies is not like buying consumer goods, where a person can simply walk

into a store or search online to compare prices. Rather, a purchase must occur via a web of

manufacturers, distributors, and “group purchasing organizations” (or “GPOs”). At its most

basic level, the purchase of medical devices by healthcare providers typically works as follows:
Case 3:18-cv-01059-NJR Document 150 Filed 08/21/20 Page 2 of 35 Page ID #632




                Step One:     The healthcare provider becomes a member of a GPO that

                negotiates prices for medical products with manufacturers.

                Step Two:     The GPOs agree to pricing and contract terms for medical products

                with a manufacturer.

                Step Three: Each healthcare provider purchases medical products subject to the

                terms agreed to by the GPO and manufacturer from a distributor authorized to

                sell the manufacturer’s goods.

       3.      The GPO system was originally designed to reduce providers’ costs.            By

aggregating providers’ purchasing power, GPOs were supposed to negotiate better prices with

manufacturers for medical devices and supplies. But the complex GPO purchasing system

provides manufacturers, distributors, and GPOs the opportunity to enter into corrupt

arrangements that suppress competition for their own benefit. By facilitating the restraint of

trade, the GPO system has perversely caused providers to pay higher prices than they would

have paid if they were able to buy outside the system.

       4.      Trade in the markets for the Products in the United States has been restrained by

just this sort of anticompetitive conduct.       Becton manufactures the Products and holds a

commanding market share for each. Becton pays lucrative administrative fees and provides

other benefits to two of the country’s largest GPOs, Vizient and Premier, in exchange for the

GPOs locking their members into long-term contracts that effectively force those members to

buy Becton Products. Becton has conspired with Cardinal and McKesson, its main distributors,

to enforce those restrictive contract terms, punish providers who buy from Becton’s competitors,

and steer their customers towards Becton’s Products.




                                                  2
Case 3:18-cv-01059-NJR Document 150 Filed 08/21/20 Page 3 of 35 Page ID #633




       5.      Through its anticompetitive conduct, Becton has been able to amass tremendous

power in the relevant markets. Becton and its co-conspirators have wielded that power to

suppress competition by preventing Becton’s rivals from obtaining sufficient scale to bid

Becton’s prices down to economically efficient, competitive levels.

       6.      Defendants have profited greatly from these conspiracies.       Becton is able to

charge above-competitive prices for the Products, to exclude competitors from entering the

market, and to reward Cardinal and McKesson with guaranteed volume, increased distribution

fees, and other benefits. By contrast, providers like Plaintiffs – and the class members that they

represent – suffer from the higher prices that the conspiracies allow Becton to charge. And

Becton’s conspiracies have also suppressed syringe innovation and safety, placing patients and

healthcare workers at needless risk of serious infectious diseases spread by needlesticks and

blood-borne pathogens.

       7.      Plaintiffs and members of the proposed classes have been directly harmed by

Becton’s conspiracies with Cardinal and McKesson.              Both Plaintiffs have purchased

conventional and safety syringes and safety IV catheters directly from a conspiracy between

Becton and one of these distributors. And both Plaintiffs have paid above-competitive prices

caused by the Becton–distributor conspiracies’ cumulative effect sustaining Becton’s market

power and dominance in the relevant markets.          The proposed classes include healthcare

providers nationwide.




                                                3
Case 3:18-cv-01059-NJR Document 150 Filed 08/21/20 Page 4 of 35 Page ID #634




                                            PARTIES

                       Class Representative Plaintiff Healthcare Providers

       8.        Marion Diagnostic is a limited liability company formed under the laws of the

State of Illinois with its principal place of business in Marion, Illinois. Marion Diagnostic

operates a multidisciplinary healthcare facility including an outpatient surgery practice, a

diagnostic center, and a walk-in clinic. Marion Diagnostic has purchased Becton conventional

and safety syringes, as well as safety IV catheters, from co-conspirator and Becton distributor

McKesson during the period of the conspiracies.

       9.        Marion HealthCare is a limited liability company formed under the laws of the

State of Illinois with its principal place of business in Marion, Illinois. Marion HealthCare,

which is owned and operated by area physicians, operates a multi-specialty surgery center in

Marion. Marion HealthCare has purchased Becton conventional and safety syringes, as well as

safety IV catheters, from co-conspirator and Becton distributor McKesson during the period of

the conspiracies.

                                    Defendant Manufacturer

       10.       Becton is a corporation formed under the laws of the State of New Jersey with its

principal place of business in Franklin Lakes, New Jersey. Becton is the largest manufacturer of

Products in the United States.

                                     Defendant Distributors

       11.       Cardinal is a corporation formed under the laws of the State of Ohio with its

principal place of business in Dublin, Ohio. Cardinal is one of the largest distributors of Becton

Products in the United States. In 2017, Cardinal purchased Covidien, a leading manufacturer of

the Products in the United States. Cardinal is the sixteenth largest corporation by revenue in the

United States.

                                                 4
Case 3:18-cv-01059-NJR Document 150 Filed 08/21/20 Page 5 of 35 Page ID #635




        12.     McKesson is a corporation formed under the laws of the Commonwealth of

Virginia with its principal place of business in Richmond, Virginia. McKesson is a major

distributor of Becton Products in the United States and is the eighth largest corporation by

revenue in the United States.

                                  JURISDICTION AND VENUE

        13.     This Court has jurisdiction under 28 U.S.C. §§ 1331 and 1337 because this action

arises under the laws of the United States regulating commerce and protecting trade and

commerce against restraints and monopolies.

        14.     This Court has personal jurisdiction over each of the Defendants under the

Clayton Act, 15 U.S.C. § 12, et seq., because (a) each Defendant has been or will be validly

served with process within the United States; (b) each Defendant has transacted business in the

United States, including in this District; (c) each Defendant has been incorporated in a United

States jurisdiction and maintains its corporate headquarters in the United States; (d) each

Defendant has directly or indirectly sold or brokered the sale of substantial quantities of Becton

brand conventional and safety syringes and safety IV catheters in the United States, including in

this District; and (e) each Defendant has had substantial aggregate contacts with the United

States, including in this District.

        15.     Each Defendant is also subject to personal jurisdiction under the laws of the State

of Illinois because (a) it transacts business within this State and (b) it has joined in a conspiracy

that was directed at, and had the direct, substantial, reasonably foreseeable, and intended effect

of causing injury to the business or property of persons and entities residing in and located in the

State of Illinois, including without limitation, Plaintiffs.

        16.     Venue lies in this District pursuant to Sections Four and Twelve of the Clayton

Act, 15 U.S.C. §§ 15, 22, because Defendants have each transacted substantial business in the

                                                   5
Case 3:18-cv-01059-NJR Document 150 Filed 08/21/20 Page 6 of 35 Page ID #636




Southern District of Illinois. Venue also lies in this District pursuant to 28 U.S.C. § 1391

because a substantial part of the events and omissions giving rise to this claim arose in this

District, including the formation, monitoring, performance, and enforcement of Defendants’

exclusionary contracts and the sale, brokerage, and distribution by the conspirators of

conventional and safety syringes and safety IV catheters at above-competitive prices.

                                 FACTUAL ALLEGATIONS

I.      THE MARKETS        FOR   CONVENTIONAL       AND   SAFETY SYRINGES       AND   SAFETY IV
        CATHETERS

       A.      The Relevant Product Markets

       17.     The relevant markets in this case are the markets for sale in the United States of

conventional syringes, safety syringes, and safety IV catheters (the “Product Markets”).

       18.     Conventional syringes. A conventional syringe is a medical device consisting of a

cylindrical tube and a fitted needle used for injecting or extracting fluids. Becton and its

competitors manufacture conventional syringes. This market includes the conventional syringes

manufactured and sold by Becton’s competitors.

       19.     Safety syringes. Unlike conventional syringes, safety syringes have features that

prevent accidental needlesticks that can spread blood-borne pathogens. For example, Becton

offers syringes with retractable needles and sliding safety guards that seek to shield patients and

providers from being touched by the syringe needle. Manufacturers, including Becton, typically

sell safety syringes at substantially higher prices than conventional syringes. Because safety

syringes offer additional features and are priced differently than conventional syringes, they are

not reasonably interchangeable and thus form a distinct market. The market for safety syringes

includes those safety syringes manufactured and sold by Becton’s competitors.




                                                6
Case 3:18-cv-01059-NJR Document 150 Filed 08/21/20 Page 7 of 35 Page ID #637




       20.     Safety IV catheters. IV catheters are medical devices used to administer fluids or

medicine directly into patients’ veins. The IV catheter includes a small tube that is placed into a

patient’s vein using a syringe-style needle with an external valve that attaches to an IV tube and

bag. As with safety syringes, safety IV catheters differ from conventional catheters in that they

have features designed to reduce the risk of accidental needlesticks.        Safety catheters are

typically sold at substantially higher prices than conventional catheters and are not reasonably

interchangeable with conventional catheters because they have distinct safety functions. They

thus form a distinct market. The market includes safety IV catheters manufactured and sold by

Becton and by Becton’s competitors.

       21.     For each of these three Product Markets, the relevant geographical market is the

United States. Becton and its competitors market their Products throughout the United States.

Those markets are limited to the United States because regulatory barriers prevent healthcare

providers in the United States from purchasing safety and conventional syringes or safety IV

catheters from manufacturers who lack approval to sell medical devices in this country.

       B.      The Conspirators’ Roles in the Relevant Markets

       22.     Becton. Becton manufactures the Products for sale to healthcare providers such

as Plaintiffs. Typically, these sales are made through distributors. On average, Becton sells

substantially more than $500 million of the Products in the United States every year. Becton

also sets the prices of the Products in coordination with the GPOs. Becton and the GPOs also

jointly determine the other contractual terms under which those Products are sold.

       23.     Becton Distributors.     Cardinal and McKesson (the “Distributors”) purchase

Products from Becton and then resell those Products to healthcare providers, including pursuant

to terms agreed to by the GPOs. In many cases, once the GPOs have set the pricing and other

terms of sale, their member healthcare providers purchase Becton Products by paying the

                                                7
Case 3:18-cv-01059-NJR Document 150 Filed 08/21/20 Page 8 of 35 Page ID #638




contract price plus a percentage markup to Distributors.         In other instances, these Becton

Distributors resell the Becton Products under contracts entered into directly between Becton and

the healthcare provider, typically a hospital, without the GPOs’ direct participation. Each of the

two Distributors has entered into an independent conspiracy with Becton.

II.    THE CONSPIRATORS’ MARKET POWER

       24.     Together, the conspirators have tremendous market power to control pricing or

exclude competition in the Product Markets.

       25.     Becton has dominant shares in the relevant Product Markets.

               (a)      Becton controls approximately 60% of the market for conventional

       syringes, while its nearest competitor has only a 15% share.

               (b)      Becton controls approximately 60% of the market for safety syringes,

       nearly double the share of its nearest competitor.

               (c)      Becton controls approximately 55% of the market for safety IV catheters,

       approximately twice that of its nearest competitor.

       26.     Co-conspirators Cardinal and McKesson also control a massive share of the

distribution of medical devices and supplies. As a market observer has described it, Cardinal and

other Becton distributors have erected “wide economic moats” that allow them to “keep new

entrants at bay.” Distributors’ domination of the distribution for the Products gives them the

power to assist Becton’s restraint of trade in the relevant markets.

       27.     High barriers to entering the relevant markets protect the conspirators’

dominance. First, the fact that healthcare providers rely heavily – if not exclusively – on GPOs

has caused many larger healthcare providers to reduce their in-house procurement capabilities.

Many smaller healthcare providers lack that capability altogether. Thus, because most healthcare

providers have little capacity to negotiate contracts for conventional and safety syringes or safety

                                                 8
Case 3:18-cv-01059-NJR Document 150 Filed 08/21/20 Page 9 of 35 Page ID #639




IV catheters on their own, they must accept the long-term, exclusionary Becton contracts and

above-competitive pricing offered by the conspiracies.

          28.   Another barrier to entry is that providers must often go through complex

processes to switch between manufacturers of different products. Switching products often

requires providers to conduct internal studies and seek approval from internal nursing review

boards.     These processes make it difficult for providers to switch manufacturers, even for

commodity products such as syringes and IV catheters.

          29.   In addition, the relevant markets manifest large economies of scale in which a

market competitor must produce enormous amounts of conventional and safety syringes and

safety IV catheters to reduce its costs to a level that would be competitive with Becton. No

competitors can match the output of Becton, which has the capacity to produce billions of

conventional and safety syringes and safety IV catheters per year worldwide. As a result, it is

difficult for Becton’s competitors to enter into, or expand in, the relevant markets and match the

massive benefits that Becton enjoys from its economies of scale.

          30.   Cardinal and McKesson likewise enjoy large economies of scale.             Newer

distributors will have difficulty competing with the lower distribution fees that larger and more

established distributors like Cardinal and McKesson can charge because of the higher volume

they already handle.

          31.   Regulatory barriers caused by patents and FDA-approval requirements also

increase the barriers to entry in the relevant markets.

          32.   Lack of transparency in the GPO model also makes it challenging for hospitals to

discern which products are being sold with a significant price markup over other comparable

products from other manufacturers.



                                                  9
Case 3:18-cv-01059-NJR Document 150 Filed 08/21/20 Page 10 of 35 Page ID #640




       33.     The conspiracies’ market power is also demonstrated directly by the above-

competitive pricing that Becton is able to charge:

               (a)      In the conventional syringe market, Becton has charged healthcare

       providers prices that are 11% higher than the prices charged by its closest rival.

               (b)      In the safety syringe market, Becton has charged healthcare providers

       prices that are 36% higher than the prices charged by its competitors for retractable safety

       syringes, and prices that are 22-30% higher than the prices charged by its competitors for

       non-retractable safety syringes.

               (c)      In the safety IV catheter market, Becton has charged healthcare providers

       prices that are 37% higher than the prices charged by its competitors.

III.   DEFENDANTS’ CONSPIRACIES IN RESTRAINT OF TRADE

       A.      The Restraint of Trade

       34.     Through its independent vertical conspiracies with Cardinal and McKessson,

Becton ensures that its competitors and potential entrants in the Product Markets cannot obtain

the scale to pose a threat of competition substantial enough to force Becton to reduce prices to a

competitive rate.

       35.     Becton’s conspiracies center on enforcing and promoting exclusionary and

anticompetitive contracts called “Net Dealer Contracts.” GPOs arrange Net Dealer Contracts

directly with manufacturers. Each Product has a separate Net Dealer Contract. Such Net Dealer

Contracts set the pricing and other terms under which the GPOs’ members buy Becton’s

Products. Each Net Dealer Contract sets forth the “GPO contract price,” or the baseline for the

final price the provider pays to a distributor for each Product.

       36.     The Net Dealer Contracts that Becton and Distributors enforce in the relevant

markets contain four main elements that restrain trade: (1) a penalty pricing scheme; (2) sole- or

                                                 10
Case 3:18-cv-01059-NJR Document 150 Filed 08/21/20 Page 11 of 35 Page ID #641




dual-source provisions; (3) product “bundling;” and (4) long-term purchasing contracts. Each of

those contract terms reinforces Becton’s dominance in the Product Markets by limiting

providers’ ability to buy the Products from Becton’s competitors.

       37.     The penalty pricing scheme directly punishes healthcare providers who switch

from Becton Products to a competitor’s Products. The contracts under which providers buy the

Products establish “tiers” of pricing that providers must pay for each syringe or catheter

depending on their purchase volume. Under those “tiers,” providers pay more per unit unless

they buy the same volume of products that they purchased the previous year. If the providers

meet that volume requirement for a given year – typically 85 to 95 percent of their previous

year’s purchases – they receive a rebate at the end of the year so that their per-unit cost will

effectively be in a more favorable “tier.” But if the providers do not meet that requirement, they

end up in a lower “tier” with punitively high per-unit costs, even if those providers buy a large

volume of syringes or catheters in absolute terms. Such penalty-pricing “tiers” in Product

contracts squeeze providers into purchasing more Becton Products than they actually need.

       38.     The sole-source and dual-source terms also restrain trade by limiting providers’

ability to choose Products from Becton’s competitors. Under “sole-source” (sometimes called

“single-source”) terms, providers may purchase Products only from Becton. “Dual-source”

terms, by comparison, allow providers to purchase Products only from Becton and one other

competitor. While “dual-source” contracts grant providers some illusion of choice, the need for

providers to also meet volume requirements ensures that such contracts are effectively sole-

source in practice.

       39.     “Bundling” terms also restrain trade by requiring providers to buy a “bundle” of

multiple products from the same manufacturer in order to get the most favorable prices. In other



                                               11
Case 3:18-cv-01059-NJR Document 150 Filed 08/21/20 Page 12 of 35 Page ID #642




words, a bundling term extends the penalty-pricing scheme by punishing a provider with higher

prices for a number of different medical devices and supplies unless that provider meets volume

requirements for all of those devices and supplies. For example, if a provider failed to buy

Becton’s safety IV catheters, Becton might increase the price for conventional syringes under a

separate contract to push that hospital to buy Becton safety IV catheters.

       40.     Such bundling requirements reinforce the sole-source terms’ and volume

requirements’ exclusive effects. For example, if a given provider had a dual-source contract for

safety IV catheters, but a sole-source contract for safety syringes, and had volume requirements

that were “bundled” for both Products, the dual-source contract could be sole-source in practice

because the provider would need to meet volume requirements aggregated across both Products.

Bundling thus works to increase Becton’s market share by pressuring providers to buy more

Becton Products across multiple Product categories that the providers might have otherwise

bought from a Becton competitor.

       41.     The long-term nature of providers’ purchasing contracts also serves to restrain

trade. The contracts through which providers buy the Products in the GPO system typically last

between three and five years. Locking providers into the same contracts for years at a time –

with the same volume requirements, bundling features, and sole-source or dual-source terms –

further denies Becton’s competitors the chance to induce providers to switch away from Becton

by offering lower prices or higher quality Products.

       42.     These contractual terms restrain competition in the Product Markets.       Once

providers start purchasing Products from Becton under such contracts, they are forbidden to buy

from Becton’s competitors on pain of paying punitive prices. As a result, Becton’s competitors

know that they cannot obtain enough customers to compete with Becton, and thus cannot expand



                                                12
Case 3:18-cv-01059-NJR Document 150 Filed 08/21/20 Page 13 of 35 Page ID #643




their facilities so as to take market share from Becton. Those protections ensure that Becton can

maintain a dominant market share in the Product Markets, enabling Becton to charge above-

competitive prices.

       B.      The Becton-Distributor Conspiracies

       43.     Becton has conspired in restraint of trade with Cardinal and McKesson to protect

Becton’s dominance and market power in the relevant markets. Cardinal and McKesson each

independently agrees with Becton to enforce the anticompetitive Net Dealer Contracts and to

undertake other concerted practices to monitor providers’ purchases, dissuade providers from

buying non-Becton Products, punish noncompliant providers, share information, promote

Becton’s dominance, and otherwise assist Becton in restraining trade. In return, Becton rewards

Distributors in the form of guaranteed volume, the opportunity to earn increased distribution

fees, payments to Distributors’ sales personnel, and other benefits. This quid pro quo ensures

that Distributors protect Becton’s market power rather than attempt to find better deals for their

provider customers.

       44.     Becton carries out this conspiracy with Cardinal and McKesson in part by

entering into contracts called “Dealer Notification Agreements.”       In a Dealer Notification

Agreement, Distributors agree to distribute Becton’s Products to healthcare providers pursuant to

the GPO-negotiated Net Dealer Contracts’ anticompetitive terms. Distributors also agree to

enforce Becton’s penalty pricing system that punishes healthcare providers for switching from

Becton Products to competitors’ Products. And Distributors also agree to make additional

anticompetitive cash payments of “administrative fees” to the GPOs based on the volume of

Becton sales under the Net Dealer Contracts. Dealer Notification Agreements are typically long

term, lasting from three to five years.



                                               13
Case 3:18-cv-01059-NJR Document 150 Filed 08/21/20 Page 14 of 35 Page ID #644




       45.     Once a provider’s GPO sets the terms of a Net Dealer Contract with Becton, the

provider buys the Products from a Distributor pursuant to a Distribution Agreement. If the

provider is a member of a GPO, that Distributor will charge the provider the Net Dealer Contract

price for that Product plus a markup, which is typically a percentage of the total purchase price.

The Distributor then purchases the Products from Becton at a “stock price.” If the stock price

and the GPO contract price are different, Becton and the Distributor periodically reconcile the

difference.

       46.     Distributors also enforce the terms of the exclusionary Net Dealer Contracts.

Distributor Agreements typically require that Distributors enforce the requirement that the

healthcare providers buy a certain volume of Becton Products or else pay the penalty pricing set

forth in the Net Dealer Contract. Distributors enforce these volume requirements by charging

providers a higher price per unit if the provider does not purchase the required amount of

Product. Distributors also enforce any sole-source or dual-source provisions of the contract.

       47.     However, Distributors do not merely enforce anticompetitive contract terms

agreed to by Becton and the GPOs. Instead, Distributors and Becton take numerous additional

steps that demonstrate Distributors’ agreement to restrain trade in the Product Markets. First,

Distributors agree to enforce volume requirements in ways that are not required by the

Distribution Agreements or Dealer Notification Agreements. If providers do not meet their

volume requirements, Distributor sales personnel pressure those providers to buy more Becton

Products. If pressure tactics do not work, Distributors often cut off credit lines to noncompliant

providers and increase their delivery fees.

       48.     Distributor sales personnel have also lied to providers to dissuade them from

buying non-Becton Products. Distributor sales personnel have falsely claimed to providers that



                                               14
Case 3:18-cv-01059-NJR Document 150 Filed 08/21/20 Page 15 of 35 Page ID #645




non-Becton Products are on “back order” and thus unable to be sold. Distributor sales personnel

have also misrepresented to providers the prices that the Products would cost under Net Dealer

Contracts, claiming that competitors’ Products would be substantially more expensive than

Becton’s Products. And Distributor sales personnel have also falsely claimed that providers

would violate their volume requirements if they buy non-Becton Products.             These false

statements are effective because providers often lack the in-house purchasing capabilities to

accurately discern what volume requirements they must meet or what prices they would pay

under the Net Dealer Contracts’ complicated “tiered” pricing system.

       49.     Distributors also promote Becton Products to the exclusion of other

manufacturers, even though they have no obligation under the Dealer Notification Agreements or

Distribution Agreements to do so.      Becton is a “preferred vendor” of both Cardinal and

McKesson, meaning that Distributors provide preferential treatment to Becton Products in

multiple ways. Among other benefits, Distributors’ sales personnel promote Becton Products

over other manufacturers’ Products and dissuade providers from purchasing non-Becton

Products.    In addition, Becton requires that Distributors’ promotional materials emphasize

Becton as the preferred brand. As a result, instead of Becton needing to market its Products

directly to healthcare providers, Distributors often market Becton’s Products for it. Distributors

also provide Becton with exclusive access to their sales personnel at national meetings. And

Distributors provide Becton the exclusive opportunity to train their sales personnel on the

purported advantages of Becton Products.

       50.     Distributors give Becton such “preferred” status even when doing so may seem to

harm them economically. For example, even though Cardinal had acquired Covidien, one of




                                               15
Case 3:18-cv-01059-NJR Document 150 Filed 08/21/20 Page 16 of 35 Page ID #646




Becton’s largest competitors in the Product Markets, Cardinal still has marketed Becton Products

in preference to its own Covidien Products.

       51.     Such “preferred vendor” status is provided to Becton alone. Other manufacturers

have attempted to gain access to and “face time” with Distributors sales personnel, only to be

told that such access is only allowed to Becton. Likewise, competing manufacturers are not

permitted to train Distributor sales personnel about the merits of their competing Products.

Because Distributors themselves have a dominant role in the distribution of medical devices and

supplies, Distributors’ restriction on what information their sales personnel can receive about

competitors’ Products makes it difficult for providers in turn to learn about the availability or

features of those Products.

       52.     Distributors also have employees “embedded” in hospitals to assist Becton’s

dominance in the Product Markets. Among other tasks, embedded Distributor personnel ensure

that providers pay prices under the highest applicable “tier,” monitor providers’ compliance with

the restrictive contracts, and promote the use of Becton Products. Those employees sit in the

hospitals’ purchasing departments and steer the hospitals towards buying Becton Products even

if other equivalent Products are available at lower cost.

       53.     Distributors also provide Becton with valuable information that allows Becton to

maintain its dominance. Distributors regularly communicate with Becton and the GPOs about

whether providers meet their volume requirements and whether penalty-pricing terms are being

enforced. Distributor sales personnel also share with Becton staff information about what prices

other manufacturers charge. Because Distributors have access to providers’ purchasing history

under a number of Net Dealer Contracts, they have unique insight into how many of which

Products providers are purchasing from which manufacturers. Distributors provide Becton that



                                                 16
Case 3:18-cv-01059-NJR Document 150 Filed 08/21/20 Page 17 of 35 Page ID #647




information to help Becton maintain its dominance in the Product Markets. For example, if

Distributors learn that a competitor has made efforts to deliver Products to a provider,

Distributors’ sales personnel will inform Becton. By comparison, Distributor sales personnel

will not provide sales information or other data to Becton’s competitors.

       54.     Distributors have also spread false information about competitors’ Products to

dissuade providers from switching away from Becton. As described below, Becton was found

liable under the Lanham Act for falsely advertising that its competitors’ syringes were duller

than Becton’s syringes and had more “waste space.” Becton incorporated this false information

into a “cost calculator” on its website. Distributor sales personnel used that “cost calculator” to

falsely argue to providers that Becton’s Products would save money compared to competitors’

Products.

       55.     Distributors also impose restrictions on providers in their Distribution

Agreements.     Similar to the volume requirements in Net Dealer Contracts, Distribution

Agreements may require providers to buy a certain percentage of their medical devices and

supplies from a single distributor. By effectively dividing up markets between Distributors, such

volume requirements enforce Becton’s dominance by making it less likely that Distributors

would compete with each other by offering their customers non-Becton Products.

       56.     At Becton’s request, Distributors’ sales personnel also routinely pressure

providers into only joining or using one GPO’s contracts at a time. Such efforts help Becton

both prevent providers from “cherry-pick[ing]” lower prices and assist Becton’s own efforts to

aid the GPOs who cooperate with it.

       57.     Distributors also monitor their own employees to make sure that those employees

are effective in enforcing Becton’s exclusive-dealing terms.           Distributors evaluate the



                                                17
Case 3:18-cv-01059-NJR Document 150 Filed 08/21/20 Page 18 of 35 Page ID #648




performance of their sales personnel on the basis of whether those personnel were successful in

inducing providers to meet volume requirements, and they give better evaluations to personnel

who did so.

       58.     Distributors are aware of Becton’s anticompetitive motives when they assist

Becton. As large-scale market participants, Distributors are aware of Becton’s practices in the

Product Markets. Distributors’ sales personnel are also in regular communication with Becton

staff and have ample opportunity to know about Becton’s exclusive-dealing schemes.            In

addition, because the Distributors’ sales personnel are also in regular contact with employees of

GPOs, Distributors also have the opportunity to learn about cooperation between the GPOs and

Becton in the same markets. And employees of Distributors, Becton, and GPOs regularly meet

at industry events, further creating opportunities for cooperation and collusion.   Distributors’

knowledge of Becton’s anticompetitive motives further demonstrates that Distributors have

knowingly agreed to assist Becton in restraining trade.

       59.      In exchange for Distributors’ enforcement and marketing efforts, Becton rewards

Distributors with a series of payments and other benefits. In exchange for promoting Becton

Products, Distributors’ sales personnel are paid bonuses by Becton. Becton also shares with

Distributors the cost of “incentive” programs that reward Distributor sales personnel with gifts,

vacations, and other perks based on the amount of Becton products that they sell.          These

payments reduce Distributors’ labor costs, and thus are effectively compensation for

Distributors’ agreement with Becton to restrain trade. Such efforts also allow Distributors to

further their conspiracies with Becton by allowing Becton to directly monitor whether their sales

personnel are effectively enforcing Becton’s exclusive-dealing scheme.




                                                18
Case 3:18-cv-01059-NJR Document 150 Filed 08/21/20 Page 19 of 35 Page ID #649




       60.     Distributors also benefit directly from the restrictive contract terms that Becton

imposes on the providers through its contracts with the GPOs. Because Distributors charge a

markup calculated as a percentage of the price the providers pay, Distributors benefit when

Becton is able to raise its prices under the Net Dealer Contracts for the Products above

competitive levels. Distributors also benefit because, as a result of the long-term exclusive-

dealing contracts they enforce, they are able to enjoy more guaranteed purchasing volume than

they otherwise would have.

       61.      Distributors’   actions   are   inconsistent   with   independent,   self-interested

commercial behavior.     Distributors’ actions both inside and outside the Net Dealer Contracts

and Distribution Agreements cost Distributors the chance to profit by selling non-Becton

Products. Rather, enforcing long-term exclusive-dealing schemes like the ones Becton has

perpetrated puts Distributors at risk of losing profits and market share to other distributors who

are willing to give their customers more freedom to choose non-Becton Products. It is unlikely

that Distributors could gain any competitive advantage through these actions because the

Products are commodities, and because both Cardinal and McKesson, two of the country’s

largest distributors of the Products, engage in the same behavior. The best inference from

Distributors’ behavior is that they have agreed to assist Becton in restraining trade in the Product

Markets in exchange for anticompetitive rents and other benefits from Becton.

       C.      Becton’s Use of the GPOs

       62.     Becton’s use of the GPOs further demonstrates its overall anticompetitive

scheme. Two of those GPOs, Vizient and Premier, account for approximately 75% of hospital

spending in the United States. Becton pays the GPOs administrative fees and other benefits in

exchange for GPO members being locked into exclusionary Net Dealer Contracts. Additionally,

GPOs are paid administrative fees from Distributors at Becton’s direction.

                                                 19
Case 3:18-cv-01059-NJR Document 150 Filed 08/21/20 Page 20 of 35 Page ID #650




       63.     The administrative fees that the GPOs receive are central to their economic

model. For example, Premier has explained in public securities filings that it “rel[ies] on the

administrative fees [it] receives from [its] GPO suppliers” such as Becton for “a substantial

amount of [its] revenue.” Premier received 50 to 55% of its net revenue each year from 2017 to

2019 from administrative fees paid by vendors. The GPOs’ reliance on administrative fees gives

them a powerful incentive to take anticompetitive actions that increase those fees, even if such

actions do not ultimately benefit their members.

       64.     Becton also makes payments to the GPOs outside of the Net Dealer Contracts.

Becton has paid the GPOs “growth incentives” based on the quarter-to-quarter increases in

Becton sales under Net Dealer Contracts. Becton has paid the GPOs fees to have its products

placed in the GPO catalogs from which providers choose their products. Becton has paid fees to

the GPOs for access to annual meetings with GPO members. And GPOs have charged Becton

“marketing fees” for participating in GPO “private label” programs.

       65.     In exchange for these payments, the GPOs consistently impose sole-source,

penalty pricing, bundling, and other restrictive terms on their members, even though they

publicly claim to be serving their members’ interests.      For example, although Vizient has

claimed in public disclosures that it awards sole-source contracts only in the rare circumstances

where a product is unique, where only one manufacturer offers to sell that product, or where a

sole-source term could “provide substantial member value,” the opposite is true. The GPOs

frequently award sole-source contracts to Becton for commodity products.

IV.    BECTON’S OTHER ANTICOMPETITIVE ACTS

       66.     Becton has committed other anticompetitive acts in aid of its conspiracies,

including deception, disparagement, patent infringement, and false advertising aimed against its

most aggressive and innovative safety syringe competitor, Retractable Technologies, Inc.

                                               20
Case 3:18-cv-01059-NJR Document 150 Filed 08/21/20 Page 21 of 35 Page ID #651




(“Retractable”), all of which improperly diminish Retractable’s market share in a concentrated

market. Becton has also engaged in anticompetitive actions resulting in antitrust consent decrees

and fines. All this has materially contributed – in combination with other overt acts – to the

conspiracies’ and Becton’s market power in the relevant conventional and safety syringe

markets, and allowed Becton to charge above-competitive pricing.

       67.     Becton has at least twice been adjudicated to have engaged in anticompetitive

conduct in the Product Markets. First, Becton has been found liable for disparaging Retractable

and engaging in false advertising. Specifically, a jury found that Becton falsely claimed both

that its needles were the world’s sharpest and that Retractable’s syringes did not inject a full dose

of medicine. Retractable Techs., Inc. v. Becton, Dickinson and Co., No. 08 Civ. 16, 2014 WL

12596469 at *6 (E.D. Tex. Nov. 10, 2014), rev’d and remanded on other grounds, 842 F.3d 883

(5th Cir. 2016).

       68.     Second, Becton unlawfully infringed patented Retractable technology and used it

against Retractable by introducing a line of 1 mL “Integra” retractable syringes. Becton rushed

these infringing syringes to market in 2002 to impede Retractable’s market entry, raising its

competitor’s costs, after the passage of the Needlestick Safety and Prevention Act. A jury found

that Becton infringed on Retractable’s patents, and its verdict was affirmed. Retractable Techs.,

Inc. v. Becton, Dickinson and Co., 653 F.3d 1296, 1307 (Fed. Cir. 2011).

       69.     Becton also enters into exclusionary contracts directly with healthcare providers

outside of the GPO system. In these direct contracts, Becton will “bundle” the rebates offered to

the purchasing healthcare provider for many types of Becton products and require a healthcare

provider to meet certain quotas of products to keep all of the rebates.              Because other

conventional and safety syringe and safety IV catheter manufacturers do not have broad product



                                                 21
Case 3:18-cv-01059-NJR Document 150 Filed 08/21/20 Page 22 of 35 Page ID #652




lines like Becton, healthcare providers will not choose a non-Becton conventional and safety

syringe or safety IV catheter for fear of paying higher prices on other Becton medical supplies.

As a result, other conventional and safety syringe or safety IV catheter manufacturers cannot

compete because they are unable to offer discounts on conventional and safety syringes or safety

IV catheters that could match the rebates Becton offers on all its products. Matching all Becton

rebates would likely compel below-cost pricing, or sales at the very least with little or no profit.

V.     ANTITRUST PRICE AND QUALITY INJURY

       A.      Becton’s Conspiracies Have Caused Antitrust Price Injury

       70.     Plaintiffs and all those similarly situated have suffered antitrust price injury

because of Defendants’ conduct.

       71.     As a result of Defendants’ anticompetitive conduct, the plaintiffs and other

purchasers of conventional and safety syringes and safety IV catheters have paid more than they

would have in a truly competitive market. They have paid above-competitive pricing when they

bought the relevant Products directly from the conspiracies through Becton, Cardinal, or

McKesson. Whether a provider has bought from Cardinal, McKesson, or Becton itself, Becton’s

conspiracies with each of Cardinal and McKesson have, in the aggregate, sustained Becton’s

market power and dominance and enabled Becton to charge above-competitive pricing

throughout the nationwide relevant markets.

       72.      The conspiracies have also prevented Becton’s competitors from obtaining

sufficient scale and resources to bid down Becton pricing to competitive levels in these highly-

concentrated relevant markets. The conspiracies have also prevented competitors from

innovatively and effectively challenging Becton’s sales of lower-quality and less-safe

conventional and safety syringes.



                                                 22
Case 3:18-cv-01059-NJR Document 150 Filed 08/21/20 Page 23 of 35 Page ID #653




       B.     Becton’s Conspiracies Have Suppressed Syringe Innovation and Safety

       73.     Defendants’ actions have also caused antitrust injury by suppressing quality

competition and innovation in the Product Markets.

       74.     Nurses and other healthcare professionals have experienced as many as 600,000

needlesticks a year.    These needlesticks spread HIV, hepatitis B, and hepatitis C.           As a

consequence, syringes are among the most dangerous devices purchased by healthcare providers.

The Occupational Health and Safety Administration has estimated that up to 5.6 million health-

care workers are at risk of occupational exposure to blood-borne pathogens from needlesticks.

But the conspirators’ market power has discouraged attempts to develop and market new

conventional and safety syringes that could reduce needlestick risk.           The conspirators’

exclusionary practices have also discouraged healthcare providers from switching to Becton

competitors’ conventional and safety syringes even when doing so might be safer for healthcare

workers and patients.

       75.     Julia Nauheim Hipps, a nurse and needlestick victim from Missouri, has testified

that healthcare provider–GPO contracts have “critically discouraged” the sale of safer syringes to

healthcare providers: “Even if the healthcare providers want to utilize safer devices, they are

bound by agreements they entered into years ago, never believing that they would lose all control

on purchasing equipment for their patients and healthcare workers. Newer and safer medical

treatment and safety devices that have proven to be safer and more cost effective have been

locked out by larger corporations that have the market share contractually, providing financial

incentives to some and penalizing those who breach these contracts, making it difficult for the

healthcare industry to make the necessary changes to save lives of both patients and those who

provide care, including nurses, firefighters, policemen, EMT’s and other frontline workers.”



                                               23
Case 3:18-cv-01059-NJR Document 150 Filed 08/21/20 Page 24 of 35 Page ID #654




                                  CLASS ACTION ALLEGATIONS

I.     Class of Direct Purchasers of Becton Conventional Syringes

       A.      Federal Rule of Civil Procedure 23(a) Prerequisites

       76.     Plaintiffs Marion Diagnostic Center, LLC and Marion HealthCare, LLC (“Class

Representatives”) are representatives of a Class of United States healthcare providers who

purchased Becton conventional syringes on or after May 3, 2014 directly from Becton, Cardinal,

or McKesson (“Becton Conventional Syringe Direct Purchaser Class”).                  The Becton

Conventional Syringe Direct Purchaser Class includes acute care providers or hospitals, hospital

systems, clinics, physician groups, pharmacies, wholesale drug companies, home care firms, and

other purchasers that offer inpatient or outpatient medical care. For ease of reference, Class

purchasers are referred to herein as “healthcare providers or other purchasers.”

       77.     Prosecution of the claims of the Class as a class action is appropriate because the

prerequisites of Rule 23(a) of the Federal Rules of Civil Procedure are met:

               (a)      The number of persons in the Class is, at a minimum, in the hundreds, and

       the Class members are therefore so numerous that joinder of all members of the Class is

       impracticable. Joinder also is impracticable because of the geographic diversity of the

       Class members, the need to expedite judicial relief, and the Class Representatives’ lack of

       knowledge of the identities and addresses of all Class members.

               (b)      There are common questions of law and fact arising from the conspirators’

       restraint of trade. These include, but are not limited to, common issues as to (1) whether

       there are conspiracies; (2) whether the conspirators have engaged in restraint of trade; and

       (3) whether the conspiracies’ anticompetitive conduct and overt acts have caused antitrust




                                                24
Case 3:18-cv-01059-NJR Document 150 Filed 08/21/20 Page 25 of 35 Page ID #655




       price injury to be inflicted on Class members. In addition, there are common issues as to

       the nature and extent of the injunctive and monetary relief available to the Class members.

       78.     The claims of each Class Representative are typical of the claims of the Class

members and fairly encompass the claims of the Class members. Each Class Representative and

the Class members are similarly or identically harmed by the same systematic and pervasive

concerted action.

       79.     Each Class Representative and its counsel will fairly and adequately protect the

interests of the Class members. There are no material conflicts between the claims of each Class

Representative and the Class members that would make class certification inappropriate. Counsel

for the Class will vigorously assert the claims of the Class Representative and the other Class

members.

       B.      Federal Rule of Civil Procedure 23(b)(1) Prerequisites

       80.     Plaintiffs’ claims also meet the requirements of Federal Rule of Civil Procedure

23(b)(1) because prosecution of separate actions by individual Class members would create a

risk of inconsistent or varying adjudications that would establish incompatible standards for

Defendants.   Defendants continue to market and sell Becton conventional syringes, safety

syringes, and safety IV catheters, and varying adjudications could establish incompatible

standards with respect to whether Defendants’ conduct is permissible under the federal antitrust

laws. Prosecution of separate actions by individual Class members would also create a risk of

individual adjudications that would be dispositive of the interests of other Class members not

parties to the individual adjudications, or would substantially impair or impede the ability of

Class members to protect their interests.




                                               25
Case 3:18-cv-01059-NJR Document 150 Filed 08/21/20 Page 26 of 35 Page ID #656




       C.       Federal Rule of Civil Procedure 23(b)(2) Prerequisites

       81.     The prosecution of the claims of the Class as a class action pursuant to Rule

23(b)(2) is appropriate because the conspirators have acted, or refused to act, on grounds

generally applicable to the Class, thereby making appropriate final injunctive relief, or

corresponding declaratory relief, for the Class as a whole.

       D.       Federal Rule of Civil Procedure 23(b)(3) Prerequisites

       82.     In addition, the prosecution of the claims of the Class as a class action is

appropriate under Rule 23(b)(3) because:

               (a)      Questions of law or fact common to the Class members predominate over

       any questions affecting only its individual members; and

               (b)      A class action is superior to other methods for the fair and efficient

       resolution of the controversy.

II.    Class of Direct Purchasers of Becton Safety Syringes

       A.      Federal Rule of Civil Procedure 23(a) Prerequisites

       83.     Plaintiffs Marion Diagnostic Center, LLC and Marion HealthCare, LLC (“Class

Representatives”) are representatives of a Class of United States healthcare providers who

purchased Becton safety syringes on or after May 3, 2014 directly from Becton, Cardinal, or

McKesson (“Becton Safety Syringe Direct Purchaser Class”). The Becton Safety Syringe Direct

Purchaser Class includes acute care providers or hospitals, hospital systems, clinics, physician

groups, pharmacies, wholesale drug companies, home care firms, and other purchasers that offer

inpatient or outpatient medical care. For ease of reference Class purchasers are referred to herein

as “healthcare providers or other purchasers.”




                                                 26
Case 3:18-cv-01059-NJR Document 150 Filed 08/21/20 Page 27 of 35 Page ID #657




       84.     Prosecution of the claims of the Class as a class action is appropriate because the

prerequisites of Rule 23(a) of the Federal Rules of Civil Procedure are met:

               (a)     The number of persons in the Class is, at a minimum, in the hundreds, and

       the Class members are therefore so numerous that joinder of all Class members is

       impracticable. Joinder also is impracticable because of the geographic diversity of the

       Class members, the need to expedite judicial relief, and the Class Representatives’ lack of

       knowledge of the identity and addresses of all Class members.

               (b)     There are common questions of law and fact arising from the pattern of

       conspirators’ restraint of trade. These include, but are not limited to, common issues as to

       (1) whether there are conspiracies; (2) whether the conspirators have engaged in restraint

       of trade; and (3) whether the conspiracies’ anticompetitive conduct and overt acts have

       caused antitrust price injury to be inflicted on Class members. In addition, there are

       common issues as to the nature and extent of the injunctive and monetary relief available

       to the Class members.

       85.     The claims of each Class Representative are typical of the claims of the Class

members and fairly encompass the claims of the Class members. Each Class Representative and

the Class members are similarly or identically harmed by the same systematic and pervasive

concerted action.

       86.     Each Class Representative and its counsel will fairly and adequately protect the

interests of the Class members. There are no material conflicts between the claims of each Class

Representative and the Class members that would make class certification inappropriate. Counsel

for the Class will vigorously assert the claims of the Class Representative and the other Class

members.



                                                27
Case 3:18-cv-01059-NJR Document 150 Filed 08/21/20 Page 28 of 35 Page ID #658




       B.      Federal Rule of Civil Procedure 23(b)(1) Prerequisites

       87.     Plaintiffs’ claims also meet the requirements of Federal Rule of Civil Procedure

23(b)(1) because prosecution of separate actions by individual Class members would create a

risk of inconsistent or varying adjudications that would establish incompatible standards for

Defendants.    Defendants continue to market and sell Becton conventional syringes, safety

syringes, and safety IV catheters, and varying adjudications could establish incompatible

standards with respect to whether Defendants’ conduct is permissible under the federal antitrust

laws. Prosecution of separate actions by individual Class members would also create a risk of

individual adjudications that would be dispositive of the interests of other Class members not

parties to the individual adjudications, or would substantially impair or impede the ability of

Class members to protect their interests.

       C.       Federal Rule of Civil Procedure 23(b)(2) Prerequisites

       88.     The prosecution of the claims of the Class as a class action pursuant to Rule

23(b)(2) is appropriate because the conspirators have acted, or refused to act, on grounds

generally applicable to the Class, thereby making appropriate final injunctive relief, or

corresponding declaratory relief, for the Class as a whole.

       D.      Federal Rule of Civil Procedure 23(b)(3) Prerequisites

       89.     In addition, the prosecution of the claims of the Class as a class action is

appropriate under Rule 23(b)(3) because:

               (a)      Questions of law or fact common to the Class members predominate over

       any questions affecting only its individual members; and

               (b)      A class action is superior to other methods for the fair and efficient

       resolution of the controversy.



                                                 28
Case 3:18-cv-01059-NJR Document 150 Filed 08/21/20 Page 29 of 35 Page ID #659




III.   Class of Direct Purchasers of Becton Safety IV Catheters

       A.      Federal Rule of Civil Procedure 23(a) Prerequisites

       90.     Plaintiffs Marion Diagnostic Center, LLC and Marion HealthCare, LLC (“Class

Representatives”) are representatives of a Class of United States healthcare providers who

purchased Becton safety IV catheters on or after May 3, 2014 directly from Becton, Cardinal, or

McKesson (“Becton IV Catheter Direct Purchaser Class”). The Becton IV Catheter Direct

Purchaser Class includes, without limitation, acute care providers or hospitals, hospital systems,

clinics, physician groups, pharmacies, home care firms, and other purchasers that offer inpatient or

outpatient medical care.    For ease of reference Class purchasers are referred to herein as

“healthcare providers and other purchasers.”

       91.     Prosecution of the claims of the Class as a class action is appropriate because the

prerequisites of Rule 23(a) of the Federal Rules of Civil Procedure are met:

               (a)      The number of persons in the Class is, at a minimum, in the hundreds, and

       the Class members are therefore so numerous that joinder of all Class members is

       impracticable. Joinder also is impracticable because of the geographic diversity of the

       Class members, the need to expedite judicial relief, and the Class Representatives’ lack of

       knowledge of the identities and addresses of all Class members.

               (b)      There are common questions of law and fact arising from the pattern of

       conspirators’ restraint of trade. These include, but are not limited to, common issues as to

       (1) whether there are conspiracies; (2) whether the conspirators have engaged in restraint

       of trade; and (3) whether the conspiracies’ conduct and overt acts, taken as a whole, have

       caused antitrust price injury to be inflicted on Class members. In addition, there are




                                                29
Case 3:18-cv-01059-NJR Document 150 Filed 08/21/20 Page 30 of 35 Page ID #660




       common issues as to the nature and extent of the injunctive and monetary relief available

       to the Class members.

       92.     The claims of each Class Representative are typical of the claims of the Class

members and fairly encompass the claims of the Class members. Each Class Representative and

the Class members are similarly or identically harmed by the same systematic and pervasive

concerted action.

       93.     The Class Representatives and their counsel will fairly and adequately protect the

interests of the Class members. There are no material conflicts between the claims of each Class

Representative and the Class members that would make class certification inappropriate. Counsel

for the Class will vigorously assert the claims of the Class Representatives and the other Class

members.

       B.      Federal Rule of Civil Procedure 23(b)(1) Prerequisites

       94.     Plaintiffs’ claims also meet the requirements of Federal Rule of Civil Procedure

23(b)(1) because prosecution of separate actions by individual Class members would create a

risk of inconsistent or varying adjudications that would establish incompatible standards for

Defendants.   Defendants continue to market and sell Becton conventional syringes, safety

syringes, and safety IV catheters, and varying adjudications could establish incompatible

standards with respect to whether Defendants’ conduct is permissible under the federal antitrust

laws. Prosecution of separate actions by individual Class members would also create a risk of

individual adjudications that would be dispositive of the interests of other Class members not

parties to the individual adjudications, or would substantially impair or impede the ability of

Class members to protect their interests.




                                               30
Case 3:18-cv-01059-NJR Document 150 Filed 08/21/20 Page 31 of 35 Page ID #661




       C.       Federal Rule of Civil Procedure 23(b)(2) Prerequisites

       95.     The prosecution of the claims of the Class as a class action pursuant to Rule

23(b)(2) is appropriate because the conspirators have acted, or refused to act, on grounds

generally applicable to the Class, thereby making appropriate final injunctive relief, or

corresponding declaratory relief, for the Class as a whole.

         D.    Federal Rule of Civil Procedure 23(b)(3) Prerequisites

       96.     In addition, the prosecution of the claims of the Class as a class action pursuant to

Rule 23(b)(3) is appropriate because:

                (a)     Questions of law or fact common to the members of the Class

 predominate over any questions affecting only its individual members; and

                (b)     A class action is superior to other methods for the fair and efficient

 resolution of the controversy.

                                  STANDING TO SEEK RELIEF

       97.     The members of all proposed Classes have purchased directly from a conspiracy

in restraint of trade between Becton and a Distributor independently conspiring with Becton by

buying directly from Becton, Cardinal, or McKesson. As a consequence, the members of all

Classes have as a matter of law constitutional and statutory standing to pursue damages inflicted

by the conspiracies under Section 4(a) of the Clayton Act, 15 U.S.C. § 15(a).

       98.     All proposed Classes also have standing to seek injunctive relief pursuant to

Section 16 of the Clayton Act, 15 U.S.C. § 26, because the conspiracies have inflicted or

threatened to inflict harm on the Classes alleged, thereby making appropriate final injunctive

relief, or corresponding declaratory relief, for the Classes as a whole.

       99.     All proposed Classes also have standing to seek declaratory relief under 28 U.S.C.

§§ 2201 and 2202 because there is an actual, present, and justiciable controversy that has arisen

                                                  31
Case 3:18-cv-01059-NJR Document 150 Filed 08/21/20 Page 32 of 35 Page ID #662




between members of the proposed Classes and all Defendants concerning whether Defendants

have conspired in restraint of trade.

                                               COUNT I

                            Restraint of Trade Involving Becton and Cardinal
                                      (Section 1 of the Sherman Act)

       100.    All foregoing paragraphs are incorporated herein by reference.

       101.    Becton and its Distributor co-conspirators have market power in the relevant

markets in the United States for the sale of safety and conventional syringes and safety IV

catheters.

       102.    Becton has entered into a contract, combination, or conspiracy in restraint of trade

with Cardinal. Both Becton and Cardinal have committed several overt acts in aid of each

respective conspiracy.

       103.    The conspiracy restrains trade in interstate commerce.

       104.    The restraint of trade is unreasonable and has had substantial anticompetitive

effects on price and quality competition in the relevant markets for the sale of conventional and

safety syringes and safety IV catheters.

       105.    The anticompetitive effects of the conspiracy are not offset by procompetitive

effects in these markets.

       106.    Members of the Direct Purchaser Classes purchasing directly from Becton or

Cardinal have paid above-competitive prices for the relevant Becton conventional and safety

syringes and safety IV catheters and have been denied quality and safety competition in the

relevant markets for the sale of syringes. The conspirators’ conduct is unlawful under Section 1

of the Sherman Act, 15 U.S.C. § 1.




                                                32
Case 3:18-cv-01059-NJR Document 150 Filed 08/21/20 Page 33 of 35 Page ID #663




                                               COUNT II

                            Restraint of Trade Involving Becton and McKesson
                                      (Section 1 of the Sherman Act)

       107.    All foregoing paragraphs are incorporated herein by reference.

       108.    Becton and its Distributor co-conspirators have market power in the relevant

markets in the United States for the sale of safety and conventional syringes and safety IV

catheters.

       109.    Becton has entered into a contract, combination, or conspiracy in restraint of trade

with McKesson. Both Becton and McKesson have committed several overt acts in aid of each

respective conspiracy.

       110.    The conspiracy restrains trade in interstate commerce.

       111.    The restraint of trade is unreasonable and has had substantial anticompetitive

effects on price and quality competition in the relevant markets for the sale of conventional and

safety syringes and safety IV catheters.

       112.    The anticompetitive effects of the conspiracy are not offset by procompetitive

effects in these markets.

       113.    Members of the Direct Purchaser Classes purchasing directly from Becton or

McKesson have paid above-competitive prices for the relevant Becton conventional and safety

syringes and safety IV catheters and have been denied quality and safety competition in the

relevant markets for the sale of syringes. The conspirators’ conduct is unlawful under Section 1

of the Sherman Act, 15 U.S.C. § 1.




                                                33
Case 3:18-cv-01059-NJR Document 150 Filed 08/21/20 Page 34 of 35 Page ID #664




                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs individually and as members of the proposed Classes pray that

this Court:

       A.      Declare that Defendants’ conduct violates Section 1 of the Sherman Act, 15

U.S.C. § 1;

       B.      Award treble damages to all Classes under Section 4 of the Clayton Act., 15

U.S.C. § 15;

       C.      Permanently enjoin Defendants from continuing the conspiracies and unlawful

actions described herein under Section 16 of the Clayton Act, 15 U.S.C. § 26;

       D.      Award Plaintiffs reasonable attorneys’ fees and costs as allowed by law;

       E.      Award Plaintiffs recover pre-judgment and post-judgment interest at the highest

rate allowed by law; and

       F.      Grant such other and further relief as may be just and proper.

                                        JURY DEMAND

       Plaintiffs demand a trial by jury.


Dated: August 21, 2020                               Respectfully submitted,
Chicago, Illinois

Steven F. Molo                                    /s/ R. Stephen Berry
Allison M. Gorsuch                                R. Stephen Berry
MoloLamken LLP                                    Berry Law PLLC
300 North LaSalle Street                          R. Stephen Berry
Chicago, IL 60654                                 (Admitted Pro Hac Vice)
Telephone: (312) 450-6700                         1100 Connecticut Avenue NW
Facsimile: (312) 450-6701                         Suite 645
smolo@mololamken.com                              Washington, DC 20036
agorsuch@mololamken.com                           Telephone: (202) 296-3020
                                                  Facsimile: (202) 296-3038
                                                  sberry@berrylawpllc.com



                                                34
Case 3:18-cv-01059-NJR Document 150 Filed 08/21/20 Page 35 of 35 Page ID #665




Justin M. Ellis                               Lee Goldsmith, J.D.-M.D.
MoloLamken LLP                                Goldsmith & Goldsmith, LLP
430 Park Avenue                               (Pro Hac Vice Pending)
New York, NY 10022                            Park 80 West, Plaza One
Telephone: (212) 607-8160                     250 Pehle Avenue, Suite 401
Facsimile: (212) 607-8161                     Saddle Brook, NJ 07336
jellis@mololamken.com                         Telephone: (201) 429-7892
                                              Facsimile: (201) 291-9428
                                              lee@goldsmithlegal.com



                  Attorneys for Plaintiffs and Proposed Class Co-Counsel




                                           35
